 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   BBK Tobacco & Foods LLP,                              No. CV-18-02332-PHX-JAT
10                  Plaintiff,                             ORDER
11   v.
12   Skunk Incorporated, et al.,
13                  Defendants.
14
15          Pending before the Court is the parties’ proposed “general” protective order, which
16   is stipulated-to except for one section. (Doc. 90).

17          Global protective orders are not appropriate. See AGA Shareholders, LLC v. CSK
18   Auto, Inc., 2007 WL 4225450, at *1 (D. Ariz. Nov. 28, 2007). Rule 26(c) requires a party

19   seeking a protective order to show good cause for issuance of such an order. Fed. R. Civ.

20   P. 26(c)(1). “For good cause to exist under Rule 26(c), ‘the party seeking protection bears
21   the burden of showing specific prejudice or harm will result if no protective order is
22   granted.’” AGA Shareholders, 2007 WL 4225450, at *1 (emphasis added) (quoting

23   Phillips v. G.M. Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002)). The party seeking

24   protection “must make a ‘particularized showing of good cause with respect to [each]

25   individual document.’” Id. (emphasis added) (quoting San Jose Mercury News, Inc. v.

26   U.S. Dist. Ct., 187 F.3d 1096, 1102 (9th Cir. 1999)).
27          Thus, “[t]he burden is on the party requesting a protective order to demonstrate that
28   (1) the material in question is a trade secret or other confidential information within the
 1   scope of Rule 26(c), and (2) disclosure would cause an identifiable, significant harm.” Foltz
 2   v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1131 (9th Cir. 2003) (quoting Deford v.
 3   Schmid Prods. Co., 120 F.R.D. 648, 653 (D. Md. 1987)).
 4          Here, the basis offered for the stipulated-to portions of the protective order is too
 5   vague and generalized to justify the entry of a protective order. Further, as to the disputed
 6   portion of the protective order, the Court will not seal hearings or trial in this case.
 7          Based on the foregoing,
 8          IT IS ORDERED that the motion for protective order (Doc. 90) is denied, without
 9   prejudice.
10          Dated this 22nd day of August, 2019.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
